DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1, 79-95 and 97-102 are pending in the present application and are under consideration in this office action.

Response to Arguments
35 USC § 102 & 103
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant argues that “Willis fails to teach, suggest or disclose avoiding the sequential activation of two neighboring ultrasound transducers, as claimed in amended independent claim 1,” but aside from this assertion fails to particularly point to or allege any error in the rejection in the non-final rejection of 08/27/2020 under 35 USC 103 as being unpatentable over Willis. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Objections & Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 79-95 and 97-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the limitation “a pattern of turning on/off the plurality of ultrasound transducers that avoids the sequential activation of two neighboring ultrasound transducers,” “the activation avoids the sequential activation of two transducers within two or three neighboring transducers,” and “a pattern that avoids sequential activation of two transducers from a single spline” in claims 1, 97, and 99, respectively, are required claim features. Since the entirety of the limitation merely calls for a pattern within the activation sequence, but it isn’t clear that all of the activation sequence and it’s patterns are preventing sequential activation of any two neighboring US transducers. For example, if we have five transducers (1-5) if the pattern is avoiding at all times (e.g. 1, 3, and 5) or if it only includes certain periods where there is an avoidance (e.g. first period where 1, 3, and 5 are activated, but next period 2, 3, and 4 can be activated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 79-91, 94-95, and 97-100 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (U.S. Pub. No. 2005/0203375), hereinafter “Willis,” or in the alternative, Willis in further view of Nohara et al. (U.S. Pub. No. 2003/0163046), hereinafter “Nohara.”

Regarding claim 1, Willis discloses a body cavity imaging system (“a system… for graphically displaying a three-dimensional model of a region located within a living body… using at least one probe positioned within the living body” Willis, Abstract):
a catheter (“mapping catheter” Willis, [0107]) configured for delivery to a body cavity defined by surrounding tissue (at least one probe positioned within the living body” Willis, Abstract; “During use the sheath 54 is moved to the distal position to compress the basket before the catheter 14 is inserted into the patient, so that the basket can be easily moved through the patient's vessels and into the patient's heart. Once the basket is within the desired chamber of the patient's heart, the sheath is withdrawn, the basket is opened into its expanded condition, (either by spring action of the arms 52 or by a separate actuator) and the arms to map electrical activity of the chamber wall” Willis, [0110]);

an electronics module (“controller 118 directs the ultrasound ranging hardware 116 to initiate an ultrasound pulse from a selected transmitting transducer” Willis, [0143]-[0145]) configured to selectively tum on/off each ultrasound transducer according to a predetermined activation sequence (“controller 118 directs the ultrasound ranging hardware 116 to initiate an ultrasound pulse from a selected transmitting transducer” Willis, [0143]-[0145]) and to process signals received from each ultrasound transducer to produce a 3D display of the surrounding tissue (“a system… for graphically displaying a three-dimensional model of a region located within a living body… using at least one probe positioned within the living body” Willis, Abstract; “It further directs the hardware 116 to (1) detect, in parallel, voltages corresponding to reception of the ultrasound pulse by the receiving transducers… Data corresponding to catheter position, as calculated from transducer locations, and measured EP signals is shown in graphical form on graphical user interface display 124” Willis, [0143]; “System 124 a further includes a transformation component 125 b that deforms the model based on input 127 a from the localization system concerning the 3-D locations of physical characteristics of the heart and displays the model (as so deformed) on the graphical display 124 (FIG. 1). This input is generated by the localization system using time-of-flight data received from one or more probes positioned within or near the heart” Willis, [0205]-[0216]),
the activation sequence comprises a pattern of turning on/off the plurality of ultrasound transducers that avoids the sequential activation of two neighboring ultrasound transducers (“can both transmit and receive ultrasound signals, the close proximity of the transmitting and receiving lines can cause the ringing to cross over to the receiving line… If the transmitting and receiving transducers are far 
Alternatively, while Willis discloses the activation sequence comprises a pattern of turning on/off the plurality of ultrasound transducers, Willis may not explictly disclose avoid[ing] the sequential activation of two neighboring ultrasound transducers.
However, in the same field of endeavor of tissue imaging and solving the same problem of performing sequential imaging, Nohara teaches the activation sequence comprises a pattern of turning on/off the plurality of ultrasound transducers that avoids the sequential activation of two neighboring ultrasound transducers (“transmitted and receive energy along a particular beam or scan line 14, 16… sequential scanning, any given beam line is offset from all of the other beam lines in the azimuth direction.” Nohara, [0007]; Nohara, Fig. 3A demonstrates an activation sequence wherein each 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Nohara’s teaching of sequential scanning between non-adjacent transducers with Willis’ teaching of selectively activating transducers located along the arms of a basket catheter as locating transducer elements along arms can allow for the transducers to be positioned/moved more easily, and in different configurations including forming a compact shape for easier deployment within the body. Additionally and alternatively, the sequential activation of ultrasound transducers is implicit to an ultrasound imaging procedure in 2D/3D (e.g. ultrasound beamforming, ring-down, transducer or electrode position relative to ROI) and thus selecting different activation sequences/patterns would be one of several straightforward options the skilled person would consider to obtain 2D/3D images with and ultrasound array (or to minimize interference) without undue burden.

Regarding claim 79, Willis discloses the body cavity is a heart chamber and the surrounding tissue is one or more walls of the heart chamber (“During use the sheath 54 is moved to the distal position to compress the basket before the catheter 14 is inserted into the patient, so that the basket can be easily moved through the patient's vessels and into the patient's heart. Once the basket is within the desired chamber of the patient's heart, the sheath is withdrawn, the basket is opened into its expanded condition, (either by spring action of the arms 52 or by a separate actuator) and the arms to map electrical activity of the chamber wall” Willis, [0110]; “The model preferably includes basic anatomical features, which for the heart may include four chambers with their associated boundaries, valves, major vessels and their orifices… System 124 a further includes a transformation component 125 b that deforms the model based on input 127 a from the localization system concerning the 3-D locations of physical characteristics of the heart and displays the model (as so deformed) on the graphical display 124 (FIG. 1). This input is generated by the localization system using time-of-flight data received from one or more probes positioned within or near the heart” Willis, [0204]-[0205]).

Regarding claim 80, Willis discloses the 3D display of the surrounding tissue is presented on a user interface system having a display screen (“A three-dimensional model of a region of interest is displayed on a graphical display” Willis, Abstract; “Three-dimensional images are shown on a video display” Willis, [0009]; graphical user interface display, #124, Fig. 1) and user control mechanism enabling graphical manipulation of the 3D display of the surrounding tissue (“user by manipulating a cursor using a mouse or other user input device… the user can rotate the display… ‘zoom’ towards or away from the image” Willis, [0173]-[0175]; also see Willis, [0196]-[0197] and [0225]-[0226]).

Regarding claim 81, Willis discloses the 3D array is a basket array (“catheter 14 is of the type known in the art as a ‘basket’ catheter” Willis, [0108]; Figure 13 demonstrates that the ultrasound transducers are formed on a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13).

Regarding claim 82, Willis discloses the ultrasound transducers are disposed on a plurality of splines of the 3D array (“ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]; Figure 13 demonstrates that the ultrasound transducers are formed on a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13).

Regarding claim 83, Willis discloses the 3D array includes at least three splines (“The basket 50 is formed of preferably eight arms 52” Willis, [0106]).

Regarding claim 84, Willis discloses at least two ultrasound transducers are disposed on each spline (“ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]; Figure 13 demonstrates that at least two ultrasound transducers are formed on a single arm of a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13).

Regarding claim 85, Willis discloses a plurality of biopotential electrodes coupled to the distal end of the catheter (“mapping electrodes 56… are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]), the biopotential electrodes are also disposed on the plurality of splines of the 3D array (“mapping electrodes 56… are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]; Figure 13 demonstrates that mapping electrodes are formed on the arms of a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13).

Regarding claim 86, Willis discloses at least some of the biopotential electrodes and at least some of the ultrasound transducers are disposed on the same splines (“mapping electrodes 56 and the ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]), the biopotential electrodes are also disposed on the plurality of splines of the 3D array (“mapping electrodes 56 and the ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]; Figure 13 demonstrates that mapping electrodes and ultrasound transducers are formed on the arms of a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13).

Regarding claim 87, Willis discloses a biopotential electrode and an ultrasound transducer are disposed together to form an electrode/transducer pair (“Copper leads 62 are formed on the flex circuit and each lead is electrically connected to one of the EP electrodes 56 and one of the ultrasound transducers 58, and to the EP and localization hardware 110 (FIG. 1)” Willis, [0112]), and the system includes a plurality of electrode/transducer pairs (“mapping electrodes 56 and the ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]; Figure 13 demonstrates that mapping electrodes and ultrasound transducers are formed on the arms of a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13).



Regarding claim 89, Willis discloses a plurality of splines comprise at least one electrode/transducer pair (“mapping electrodes 56 and the ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]; Figure 13 demonstrates that at least two pairs of mapping electrodes and ultrasound transducers are formed on two or more arms, Willis, Fig. 13).

Regarding claim 90, Willis discloses each spline comprises a flexible PCB (“mapping electrodes 56 and the ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52” Willis, [0112]), and each electrode/transducer pair is electrically coupled to the flexible PCB (“the mapping electrodes 56 and ultrasound transducers 58 are preferably formed on a flex circuit 60 which is attached to the arm 52. Copper leads 62 are formed on the flex circuit and each lead is electrically connected to one of the EP electrodes 56 and one of the ultrasound transducers 58, and to the EP and localization hardware 110 (FIG. 1)” Willis, [0012]).

Regarding claim 91, Willis discloses each electrode/transducer pair shares a common communication path (“Copper leads 62 are formed on the flex circuit and each lead is electrically connected to one of the EP electrodes 56 and one of the ultrasound transducers 58, and to the EP and localization hardware 110 (FIG. 1)” Willis, [0012]).



Regarding claim 95, Willis discloses the imaging device comprise a fluoroscope (“basket catheter 14 (FIG. 13) is next introduced under fluoroscopy into the left ventricle (LV), at a location at which the clinician suspects there may be arrhythmogenic tissue. Step 210. Because the basket arms 52 include ultrasound transducers 58 as well as mapping electrodes 56, the locations of the mapping electrodes can be determined relative to the reference catheters and displayed on the graphical display based on a model of the basket 50 programmed into the system” Willis, [0185]; also see Willis, [0218]). 

Regarding claim 97, Willis discloses the activation sequence avoids the sequential activation of two transducers within two or three neighboring spaces of each other (“can both transmit and receive 
Alternatively, while Willis discloses the activation sequence comprises a pattern of turning on/off the plurality of ultrasound transducer and spacing between two transducers being more than one electrode apart (“transducers 18 are spaced from one another along the catheter 20 (FIG. 3) by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm” Willis, [0093], thereby, transducers that are close together (i.e. adjacent) are not sequentially activated during the hold off period after the first of the 
However, in the same field of endeavor of tissue imaging and solving the same problem of performing sequential imaging, Nohara teaches the activation sequence avoids the sequential activation of two transducers within two or three neighboring spaces of each other (“transmitted and receive energy along a particular beam or scan line 14, 16… sequential scanning, any given beam line is offset from all of the other beam lines in the azimuth direction.” Nohara, [0007]; Nohara, Fig. 3A demonstrates an activation sequence wherein each subsequently activated transducer is not adjacent to, but is rather offset from, the previously activated transducer by a spacing of at least two transducers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Nohara’s teaching of sequential scanning between non-adjacent transducers with Willis’ teaching of selectively activating transducers located along the arms of a basket catheter as locating transducer elements along arms can allow for the transducers to be positioned/moved more easily, and in different configurations including forming a compact shape for easier deployment within the body. Additionally and alternatively, the sequential activation of ultrasound transducers is implicit to an ultrasound imaging procedure in 2D/3D (e.g. ultrasound beamforming, ring-down, transducer or electrode position relative to ROI) and thus selecting different activation sequences/patterns would be one of several straightforward options the skilled person would consider to obtain 2D/3D images with and ultrasound array (or to minimize interference) without undue burden.

Regarding claim 98, Willis discloses the neighboring transducers include a transducer 1 on a first spline and a transducer 2 on the first spline or a second spline (Figure 13 demonstrates that at least two ultrasound transducers are formed on a single arm or across multiple arms of a three-dimensional array 

Regarding claim 99, Willis discloses the activation sequence pattern is a pattern that avoids sequential activation of two transducers from a single spline (“can both transmit and receive ultrasound signals, the close proximity of the transmitting and receiving lines can cause the ringing to cross over to the receiving line… If the transmitting and receiving transducers are far apart, a receive signal on a receiving line (such as twisted pair 26) will be measured by the ultrasound system circuitry despite the ringing, because transmission of the receive signal on the receiving line will happen only after the ringing has diminished. See FIG. 28B. However, if the transmitting and receiving transducers are close together (i.e., separated by less than approximately 2 cm), the receive pulse will be lost in the ringing on the receive line, because the receive pulse will reach the receiving line while the ringing is still occurring. See FIG. 28C” Willis, [0153]-[0154]; “The transducers 18 are piezoelectric transducers capable of transmitting and receiving ultrasound signals. The reference catheters can be integrated with typical EP catheters by providing the ultrasound transducers described above” Willis, [0089] and “transducers 18 are spaced from one another along the catheter 20 (FIG. 3) by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm” Willis, [0093], thereby, transducers that are close together (i.e. adjacent) are not sequentially activated during the hold off period after the first of the adjacent transducers is activated). Additionally and alternatively, the sequential activation of ultrasound transducers is implicit to an ultrasound imaging procedure in 2D/3D (e.g. ultrasound beamforming, ring-down, transducer or electrode position relative to ROI) and thus selecting different activation sequences/patterns would be one of 
Alternatively, while Willis discloses the activation sequence pattern is a pattern between transducers on a single spline (Figure 13 demonstrates that at least two ultrasound transducers are formed on a single arm or across multiple arms of a three-dimensional array structure, i.e. along the arms of a basket catheter, Willis, Fig. 13; “transducers 18 are spaced from one another along the catheter 20 (FIG. 3) by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm” Willis, [0093], thereby, transducers that are close together (i.e. adjacent) are not sequentially activated during the hold off period after the first of the adjacent transducers is activated; “Preferably, the mapping electrodes 56 and the ultrasound transducers 58 alternate with each other along the length of each arm 52, although there need not be one-to-one correspondence between the transducers and electrodes” Willis, [0111]), Willis may not explictly disclose the activation sequence pattern is a pattern that avoids sequential activation of two neighboring transducers on the same body.
However, in the same field of endeavor of tissue imaging and solving the same problem of performing sequential imaging, Nohara teaches the activation sequence pattern is a pattern that avoids sequential activation of two neighboring transducers on the same body (“transmitted and receive energy along a particular beam or scan line 14, 16… sequential scanning, any given beam line is offset from all of the other beam lines in the azimuth direction.” Nohara, [0007]; Nohara, Fig. 3A demonstrates an activation sequence wherein each subsequently activated transducer is not adjacent to, but is rather offset from, the previously activated transducer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Nohara’s teaching of sequential scanning between non-adjacent transducers with Willis’ teaching of selectively activating transducers located along the arms of a basket catheter as locating transducer elements along arms can allow for the transducers to be positioned/moved more easily, and in different configurations including forming a compact shape for easier deployment within the body. Additionally and alternatively, the sequential activation of ultrasound transducers is 

Regarding claim 100, Willis discloses one or more switches configured to selectively open and/or close to activate one or more switches, thereby electrically connecting the transducer to a signal generator (“controller 118 directs the ultrasound ranging hardware 116 to initiate an ultrasound pulse from a selected transmitting transducer” Willis, [0143]-[0145]; “The circuit includes the pulse generator 148 and center tapped transformer 150 which comprise basic pulse generating circuitry, plus a switch 152 which is closed immediately after a transmit pulse in order to short the ringing to ground” Willis, [0155]).


Claims 92-93 are rejected under 35 U.S.C. 103 as obvious over Willis, or in the alternative, Willis in further view of Nohara, or in the alternative, Willis in further view of Salahieh et al. (U.S. Pub. No. 2016/0051321), hereinafter “Salahieh”, or in the alternative, Willis in further view of Nohara in further view of Salahieh. 


Regarding claim 92, Willis discloses all electrode/transducer pairs on a spline share a common communication path (“Copper leads 62 are formed on the flex circuit and each lead is electrically connected to one of the EP electrodes 56 and one of the ultrasound transducers 58, and to the EP and localization hardware 110 (FIG. 1)” Willis, [0012]).
	It is noted that under the BRI of the claim, if only a single electrode/transducer pair is disposed on at least one arm then the common communication between all one pair of the single electrode and single transducer is disclosed by Willis. Furthermore, it would have been obvious to one having ordinary skill in the art to have modified Willis’ disclosure of providing common communication paths between 
Alternatively, while Willis discloses common communication paths between electrode/transducer pairs, Willis may not explictly disclose all electrode/transducer pairs on a spline share a common communication path.
However, in solving the same problem of providing electrodes and ultrasound transducers on a catheter, Salahieh teaches all electrode/transducer pairs on a spline share a common communication path (“the elastomeric electrodes may be used as common return… more than one transponding element for use in a phased array configuration” Salahih, [0226]-[0227]; Figures 52A and 52B demonstrate multiple transducers that share a common return line via the elastomeric electrode).
It would have been obvious to one having ordinary skill in the art to have modified Willis’ disclosure of providing common communication paths between electrode/transducer pairs with Salahieh’s teaching that a plurality of ultrasound transducers and electrodes may share a common return as Salahieh explictly states that “Although FIGS. 51A-C illustrate control circuitry associated with single element UTs one skilled in the art can easily modify the disclosure herein to accommodate the additional control circuitry required to control the additional elements. Other configurations incorporating more or fewer UT elements are also conceived herein”. Thus, the specific feature of a common communication path between one or more electrodes and one or more transducers on a spline would be well-known to one of ordinary skill in the art before the effective filing date of the claimed invention and the teachings of Willis and/or Salahieh would be easily modified in such a manner.

Regarding claim 93, Willis discloses all electrode/transducer pairs on a spline share a common ground (“Copper leads 62 are formed on the flex circuit and each lead is electrically connected to one of the EP electrodes 56 and one of the ultrasound transducers 58, and to the EP and localization hardware 
	It is noted that under the BRI of the claim, if only a single electrode/transducer pair is disposed on at least one arm then the common communication between all one pair of the single electrode and single transducer is disclosed by Willis. Furthermore, it would have been obvious to one having ordinary skill in the art to have modified Willis’ disclosure of providing common communication paths between electrode/transducer pairs as the specific feature of a common communication path between one or more electrodes and one or more transducers on a spline would be well-known to one of ordinary skill in the art before the effective filing date of the claimed invention and the teachings of Willis would be easily modified in such a manner.
Alternatively, while Willis discloses common communication paths between electrode/transducer pairs, Willis may not explictly disclose all electrode/transducer pairs on a spline share a common ground.
However, in solving the same problem of providing electrodes and ultrasound transducers on a catheter, Salahieh all electrode/transducer pairs on a spline share a common ground (“the elastomeric electrodes may be used as common return… more than one transponding element for use in a phased array configuration” Salahih, [0226]-[0227]; Figures 52A and 52B demonstrate multiple transducers that share a common return line via the elastomeric electrode).
It would have been obvious to one having ordinary skill in the art to have modified Willis’ disclosure of providing common communication paths between electrode/transducer pairs with Salahieh’s teaching that a plurality of ultrasound transducers and electrodes may share a common return as Salahieh explictly states that “Although FIGS. 51A-C illustrate control circuitry associated with single element UTs one skilled in the art can easily modify the disclosure herein to accommodate the additional control circuitry required to control the additional elements. Other configurations incorporating more or fewer UT elements are also conceived herein”. Thus, the specific feature of a common communication path between one or more electrodes and one or more transducers on a spline would be well-known to one of ordinary .

Claims 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in further view of Francischelli et al. (U.S. Pub. No. 2010/0023004), hereinafter “Francischelli,” or in the alternative, Willis in further view of Nohara, in further view of Francischelli.


Regarding claim 101, Willis may not explictly disclose the one or more switches comprises an opto-coupler.
However, in solving the same problem of providing an open or closed connection between a signal emitter and a signal generator, Francischelli teaches the one or more switches comprises an opto-coupler (“trigger operation of an insulated gate bipolar transistor (IGBT) switching circuitry 32 via independent optocouplers that isolate high voltage from a high energy capacitor” Francischelli, [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Willis’ disclosure of one or more switches with Francischelli’s teaching of switching circuitry between a signal emitter and a signal generator comprising one or more optocouplers as Francischelli explictly states that this enables the pulse generator “to reliably deliver high voltage”. Furthermore, in selecting a responsive switching mechanism, one of ordinary skill in the art before the effective filing date of the claimed invention would not exercise undue burden in selecting conventional optocouplers as the switching mechanism and/or substituting a conventional optocoupler.

Regarding claim 102, Willis may not explictly disclose the opto-coupler has an activation time in a range of about 0.0lμs to 500μs.
However, in solving the same problem of providing an open or closed connection between a signal emitter and a signal generator, Francischelli teaches the opto-coupler has an activation time in a range of about 0.0lμs to 500μs (Francischelli, [0029]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGee (U.S. Pub. No. 2012/0310064) discloses an intrabody catheter with a plurality of ultrasound transducers (T and 1-3) and electrodes coupled to the distal tip wherein a control module sequentially activates each of the plurality of US transducers such that the sequential activation of transducers 1-3 are spaced apart by one transducer, T. This is performed to reduce or prevent interference including cross-talk or other undesired artifacts.

Swanson et al. (U.S. Patent No. 5,722,402) discloses an intrabody catheter with a plurality of ultrasound transducers and electrodes coupled to the distal tip wherein a control module sequentially activates transducers and electrodes on opposing splines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785